Citation Nr: 0804189	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1959 to 
July 1965 and from January to October 1968.  He had 
additional service in the reserves.

This appeal to the Board of Veterans' Appeals Board (Board) 
is from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

There is equally probative medical evidence for and against 
the claims indicating it is just as likely as not the 
veteran's current bilateral hearing loss and tinnitus are the 
result of acoustic trauma he sustained to his ears during his 
military service as a fighter pilot and landing signal 
officer.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the veteran' 
bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's bilateral tinnitus also was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record:
(1) that is necessary to substantiate the claim;
(2) that VA will seek to provide;
(3) that the claimant is expected to provide; and
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

To the extent possible, this notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  But see, too, 
Mayfield v. Nicholson, 01-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect where VCAA notice was 
not provided prior to the initial adjudication of the claim 
or, if provided, the notice was insufficient).



The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Review of the veteran's claims file shows general compliance 
with the VCAA.  38 U.S.C.A. § 5100 et seq.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  And although 
the record reflects that the RO has not provided notice with 
respect to the downstream elements of the claims, 
specifically concerning the initial disability ratings and 
effective dates that will be assigned in the event service 
connection is granted, this is inconsequential and, 
therefore, at most harmless error because the Board is 
granting the claims, regardless.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007); 38 C.F.R. 
§ 20.1102 (2007).  Moreover, the RO will still have time to 
provide this additional notice when it implements the Board's 
decision granting the claims.

Governing Statutes, Regulations and Caselaw for Service 
Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2007); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  



As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 



The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In adjudicating the claims at issue, the Board has also 
considered the doctrine of reasonable doubt.  As the Court 
has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that, under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).




Analysis

The veteran contends that his bilateral hearing loss and 
tinnitus are the result of acoustic trauma during his 
military service from his frequent exposure to extremely 
noisy conditions as a fighter pilot and landing signal 
officer.

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353;  Brammer, 3 Vet. App. at 225.  A 
private audiologist that examined the veteran in November 
2003 diagnosed severe, bilateral sensorineural hearing loss 
and tinnitus, indicating the condition was more pronounced in 
the left ear.  This was confirmed by a June 2004 VA audiology 
examination, revealing the exact pure tone thresholds.  
The audiogram showed pure tone thresholds in the right ear at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 10, 
5, 35, 45, and 55 decibels, respectively.  Corresponding 
findings in the left ear were 10, 10, 30, 55, and 70 
decibels.  This meets the definition of a current bilateral 
hearing loss disability under VA guidelines, per 38 C.F.R. § 
3.385.  

As for evidence of this disability during service, audiograms 
during the veteran's separation examination in October 1968 
revealed normal hearing in both ears (i.e., bilaterally).  
But the mere fact that he did not have indications of hearing 
loss when separating from service is not altogether fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish entitlement to service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, it is only 
required that the veteran currently have sufficient hearing 
loss to meet the threshold minimum requirements of § 3.385 to 
be considered an actual disability by VA standards (which, as 
mentioned, he does), and that he have competent evidence 
etiologically linking his current hearing loss to his 
military service.  His assertion of suffering acoustic trauma 
to both ears during service is consistent with his military 
occupational specialties (MOSs) as a jet engine pilot and 
landing signal officer on aircraft carriers.  See his DD Form 
214s and his claim application received in December 2003.  
This is credible evidence of acoustic trauma in a noisy 
environment.  Hensley, 5 Vet. App. at159.

The Board now turns to the determinative issue in this case 
- whether there also is sufficient and competent evidence of 
a nexus (i.e., link) between the veteran's current hearing 
loss and tinnitus and the acoustic trauma during service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  There is conflicting medical evidence on 
this dispositive issue, but this evidence is equally 
probative for and against the claims, so the veteran is 
entitled to have all reasonable doubt resolved in his favor 
and his claims granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The medical evidence from the private audiological 
examination in November 2003, in support of the claims, is 
just as probative as a VA medical examiner's opinion to the 
contrary.  Specifically, the private audiologist noted the 
reported positive history of noise exposure during service in 
concluding that "the sensorineural component to this hearing 
loss and tinnitus are more likely than not to have been 
caused by excessive exposure to noise such as during 
[the veteran's] military career."  It does not appear this 
private audiologist reviewed the veteran's service medical 
records (SMRs) or perhaps even his records since service that 
indicate he worked for many years as an airline pilot in his 
civilian life with the inherent possibility of at least some 
noise exposure in that capacity, too.  And, as the VA 
examiner pointed out, if the results of the veteran's 
audiogram during his separation examination are valid, he did 
not have hearing loss when his military service ended, so the 
VA examiner did not believe there is any correlation between 
the current hearing loss and tinnitus and the veteran's 
military service, including any noise exposure he may have 
experienced while in the military in the manners alleged.

In responding to the VA examiner's opinion and the rationale 
for it, the veteran indicated in his August 2004 Notice of 
Disagreement (NOD) and January 2005 Substantive Appeal (VA 
Form 9) that he had little, if any, excessive noise exposure 
in his civilian employment as an airline pilot because the 
flight engineers did all the preparation work on the planes 
- usually before he started the engines, and since by the 
time the engines were started he was in the secluded, 
insulated cockpit of the plane so not exposed to the loud 
noise anyway.

Both examiners who have commented on the cause of the 
veteran's hearing loss and tinnitus are specialists, so 
neither opinion is more probative and credible based on 
comparable expertise in the medical field at issue.  Both 
audiologists also provided comprehensive hearing evaluations 
and, indeed, both agreed on the resulting diagnoses.

The June 2004 VA audiology examiner stated "...military noise 
exposure is not the cause of the veteran's current hearing 
loss and tinnitus," because the SMRs did not indicate a 
hearing loss.  But the examiner did not then comment on the 
likely etiology of the veteran's hearing loss and tinnitus, 
thus leaving only post-service sources for their possible 
cause.  The VA examiner's opinion is deficient in important 
respects, however.  First, per the Ledford case, hearing loss 
disability by the standards of 38 C.F.R. § 3.385 is not 
required during service, only currently.  3 Vet. App. at 89.  
In fact, the laws and regulations do not specifically require 
complaints of, or treatment for hearing loss during service, 
in order to establish service connection.  Id.  A medical 
opinion based on an inaccurate factual premise has no 
probative value.  See generally Reonal v. Brown, 5 Vet. App. 
458 (1993).  Secondly, the VA examiner did not address the 
veteran's allegation that he wore hearing protection during 
his civilian, post-service employment as an airline pilot, 
which undercuts the possibility of that employment being an 
intercurrent cause of his current hearing loss and tinnitus.

In short, the evidence is inconclusive as to whether the 
acoustic trauma the veteran experienced during his military 
service, in comparison to any additional trauma he may have 
experienced since service, caused his hearing loss and 
tinnitus.  And since the evidence on this important point is 
in relative equipoise, the veteran receives the benefit of 
the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  There 
is a nexus between his in-service acoustic trauma and his 
current hearing loss and tinnitus.  Since the evidence 
establishes these current disorders were directly incurred 
during his military service from acoustic trauma, his hearing 
loss and tinnitus may be service connected, even though they 
have been initially diagnosed after discharge.  38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


